ON MOTION FOR REHEARING
We grant appellant’s motion for rehearing. The opinion of March 2, 1988 is withdrawn. We substitute the following opinion:
PER CURIAM.
The defendant was adjudicated guilty of trafficking in cannabis and placed on three years probation. After serving two-thirds of that sentence, he filed motions to mitigate the term of probation and to vacate the adjudication. The trial court granted early termination of the term, but denied the motion to vacate the adjudication of guilt.
Affirmed. See State v. Beardsley, 464 So.2d 188 (Fla. 4th DCA 1985). We certify conflict with Thompson v. State, 485 So.2d 42 (Fla. 1st DCA 1986), as to whether an adjudication of guilt, imposed in conjunction with a probation sentence, may be vacated after 60 days incident to the authority of the sentencing court regarding the probation supervision.
GLICKSTEIN and STONE, JJ., and TOBIN, DAVID L., Associate Judge, concur.